Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano et al. (Japanese Patent Publication No. JP 2016-125032 A, utilizing United States Patent Publication No. US 2016/0200877 A1 as an English language equivalent), hereinafter Urano.
5.	Regarding Claims 1-5, Urano teaches (Paragraphs [0076-0113]) a polymer comprising a repeating unit having the formula (A1) of the instant application. Urano teaches (Paragraphs [0076-0113]) the polymer comprising repeating units of at least one type selected from repeating units having the formula (A2) of the instant application and repeating units having the formula (A3) of the instant application. Urano teaches (Paragraphs [0130-0153]) a phenol compound having a weight average molecular weight of 300 to 10,000. Urano teaches (Paragraphs [0120-0129]) a photoacid generator. Urano teaches (Paragraphs [0154-0169]) an imidazole compound. Urano teaches (Paragraphs [0151-.

Conclusion
6.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
006/18/2021